73 F.3d 369
77 A.F.T.R.2d (RIA) 96-363, 96-1 USTC  P 50,109
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Thomas M. KERR, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 95-70206.
United States Court of Appeals, Ninth Circuit.
Submitted Dec. 19, 1995.*Decided Dec. 29, 1995.

Before:  SNEED, TROTT and HAWKINS, Circuit Judges.


1
MEMORANDUM**


2
Thomas M. Kerr appeals pro se the tax court's judgment upholding the Commissioner of Internal Revenue's determination of deficiencies in his federal income taxes and imposition of additions to tax for fraud pursuant to 26 U.S.C. Sec. 6653(b).  We have jurisdiction pursuant to 26 U.S.C. Sec. 7482, and we affirm for the reasons stated by the tax court in its memorandum opinion filed November 30, 1994.


3
We grant the Commissioner's request for sanctions in the amount of $2000 because this appeal is frivolous.  See 28 U.S.C. Sec. 1912;  Fed.R.App.P. 38;  Smith v. Commissioner, 800 F.2d 930, 936 (9th Cir.1986).


4
AFFIRMED WITH SANCTIONS.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3